DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Schammler (2004/0164409).
Regarding claim 1, fig 3A, Schammler discloses:    


    PNG
    media_image1.png
    491
    907
    media_image1.png
    Greyscale

1.    A substrate structure 301, comprising:
a conductive layer 302 having an upper surface; and
a multi-layered circuit structure 305a,b,310 and a protection layer 311 disposed on the upper surface of the conductive layer 302, wherein an upper surface of the multi-layered circuit structure 305a,b 310 is lower than an upper surface of the protection layer 311.

As to claim 2, fig 3A, Schammler as modified by Huang discloses:
2.    The substrate structure of claim 1, further comprising a solder bump 306 directly disposed on the upper surface of the multi-layered circuit structure 305a,b,310.
As to claim 3, fig 3A, Schammler as modified by Huang discloses:
3.    The substrate structure of claim 2, wherein the protection layer 311 defines a through hole to expose a portion of the multi-layered circuit structure 305a,b,310, 
As to claim 4, fig 3A, Schammler as modified by Huang discloses:
4.    The substrate structure of claim 1, wherein the multi-layered circuit structure comprises a barrier layer 305a and a wetting layer 310 disposed on the barrier layer 305a.
As to claim 5, fig 3A, Schammler as modified by Huang discloses:
5.    The substrate structure of claim 4, wherein the barrier layer 305a is disposed on and contacts the upper surface of the conductive layer.
As to claim 6, fig 3A, Schammler as modified by Huang discloses:
6.    The substrate structure of claim 4, wherein a material of the barrier layer 305a comprises nickel (para [0036]), and a material of the wetting layer 310 comprises palladium or gold (para [0036]).
As to claim 7, fig 3A, Schammler as modified by Huang discloses:
7.    The substrate structure of claim 1, wherein the multi-layered circuit structure 305a,b,310 contacts the upper surface of the conductive layer, and the protection layer 311 contacts the upper surface of the multi-layered circuit structure.
As to claim 8, fig 3A, Schammler as modified by Huang discloses:
8.    The substrate structure of claim 1, wherein the multi-layered circuit structure 305a,b,310 consists of a plurality of layers, and peripheral walls of the layers align with each other.
As to claim 9, fig 3A, Schammler as modified by Huang discloses:

9.    The substrate structure of claim 1, wherein the protection layer 311 covers the peripheral walls of each of the layers of the multi-layered circuit structure 305a,b,310.

10.    The substrate structure of claim 1, further comprising an insulating layer 303 having a side surface, wherein the conductive layer 302 and the protection layer 311 are disposed on the insulating layer 303, and the protection layer 311 has a side surface that is not coplanar with the side surface of the first insulating layer.
As to claim11, fig 3A, Schammler as modified by Huang discloses:
11.    The substrate structure of claim 10, wherein the insulating layer 303 defines a first through hole extending through the first insulating layer 303, the first conductive layer 302 has a conductive pad disposed in the first through hole, the multi-layered circuit structure 305a,b,310 comprises a bonding region disposed on the conductive pad 302, and the solder bump 306 is directly disposed on the bonding region of the multi-layered circuit structure 305a,b,310.
As to claim 13, fig 3A, Schammler as modified by Huang discloses:
13.    The substrate structure of claim 1, wherein the multi-layered circuit structure has as substantially consistent thickness.
As to claim 14, fig 3A, Schammler discloses:
14.    A semiconductor package structure, comprising:
a conductive layer 302 having an upper surface;
a multi-layered circuit structure 305a,b,310 and a protection layer 311 disposed on the upper surface of the conductive layer 302, wherein an upper surface of the multi-layered circuit structure 305a,b,310 is lower than an upper surface of the protection layer 311; and
a semiconductor chip [0004] electrically connected to the multi-layered circuit structure 305a,b,310.


    PNG
    media_image1.png
    491
    907
    media_image1.png
    Greyscale

As to claim 15, fig 3A, Schammler discloses:
15.    The semiconductor package structure of claim 14, further comprising at least one solder bump 306 connecting the semiconductor chip [0004] and the multi-layered circuit structure 305a,b,310.
As to claim 16, fig 3A, Schammler discloses:
16.    The semiconductor package structure of claim 15, wherein the solder bump 306 is directly disposed on the upper surface of the multi-layered circuit structure 305a,b,310.
As to claim 17, fig 3A, Schammler discloses:
17.    The semiconductor package structure of claim 16, wherein the protection layer 311 defines a through hole to expose a portion of the multi-layered circuit structure, and the solder bump is disposed on and contacts the portion of the multi-layered circuit structure.
As to claim 18, fig 3A, Schammler discloses:
18.    The semiconductor package structure of claim 17, further comprising an encapsulant [0004]  encapsulating the semiconductor chip [0004] and the solder 
As to claim 19, fig 3A, Schammler discloses:
19.    The substrate structure of claim 14, wherein the multi-layered circuit structure comprises a barrier layer 305a and a wetting layer 310 disposed on the barrier layer 305a.
As to claim 20, fig 3A, Schammler discloses:
20.    The semiconductor package structure of claim 19, wherein a material of the barrier layer 305a comprises nickel (para [0036]), and a material of the wetting layer 310 comprises palladium or gold ([0036]).

Response to Arguments
Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive. 
In the remarks, applicant alleges that Schammler does not explicitly teach the layout of the multi-layered structure is the same as the layout of the conductive layer.  The examiner respectfully disagrees with applicant’s allegation.  The examiner interprets the term “layout” as to mean the being positioned with respect to the substrate.  If applicant has intended to mean that the multi-layered structure and the conductive layer have the same length or width or shape, then it is suggested that applicant should define the limitation more precisely and clearly.
.


Conclusion
Huang (2004/0262755) discloses a device having a layout of the multi-layered circuit structure 206b-206d is the same as a layout of the conductive layer 206a.

    PNG
    media_image2.png
    542
    749
    media_image2.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813